Opinion by
Mr. Justice Williams,
The plaintiff in this case is a book seller in the city of Reading. In July, 1892, he entered into a contract in writing with the Reading School District to furnish text-books for use in the public schools of that city. The contract required him to furnish a certain number of each sort of school book needed, at a fixed price per volume. During the negotiations that led up to this contract the plaintiff wrote a letter to the secretary of the school board, saying, “We wish most respectfully to remind you that our price on any books not called for in your bid will be supplied at cost.”
This letter was evidently understood by the school board to refer to any additional number, that might be needed during the year, of the same text books enumerated in the schedule on which bids had been asked for from dealers. The action of the school board in the acceptance of Roland’s bid and in directing its secretary to prepare and execute a contract with him shows this understanding clearly. It appears also in the terms of the written contract which was executed b}r the parties, in the following stipulation: “ It is understood and agreed by and between the parties hereto that in case an additional number of any of the books set out in the foregoing list are required by the said party of the second part during the current school year commencing September 1, 1892, and ending June 80th, 1898, said party of the first part is to furnish the same at such time and place as may be designated by said party of the second part.”
This it will be seen relates only to an additional number of the same text-books provided for by the contraot, and not to other books not so provided for. As to such other text-books as might be required during the year, not included in the plaintiff’s bid and the contract, there was no stipulation in the written agreement as to price. If such books were needed they might have been provided for by an additional agreement before they were ordered. The books claimed for in this case are not additional in number of the kinds named in the contract, but they are additional in kinds. They are not embraced in *109the contract, because, as it would appear, they were not then thought to be necessary. The question raised was, had the plaintiff undertaken in any manner to furnish these books at a particular price ? The school board set up the letter that preceded the making of the contract, and alleged that its terms covered these books. This question the learned trial judge submitted to the jury upon all the evidence in the case, including the written contract. The defendant is in no position to complain of this. The jury has disposed of the question in a manner which seems to have been satisfactory to the court below, and has found that there was no undertaking on the part of the plaintiff to furnish the books sued for at cost, or at any fixed price.
This being so, the plaintiff’s right to recover is clear, and the-judgment should not be disturbed. It is now affirmed.